14 So. 3d 303 (2009)
Robert Wayne MURRAY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-78.
District Court of Appeal of Florida, Fourth District.
August 19, 2009.
Carey Haughwout, Public Defender, and John M. Conway, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.

UPON MANDATE FROM OF THE SUPREME COURT
PER CURIAM.
Upon the Mandate of the Supreme Court, see Murray v. State, 7 So. 3d 532 (Fla.2009), we quash the sentence and remand the case to the trial court for reconsideration of the sentence in light of Yisrael v. State, 993 So. 2d 952 (Fla.2008).
GROSS, C.J., WARNER and FARMER, JJ., concur.